DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 5/20/2020 and 12/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  change “a possibility” in lines 5, 12 and 18 to “the possibility”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “the possibility” in line 3 to “a possibility” and “the probability” in line 4 to “the possibility” and “the possibility” in line 5 to “a possibility” and “the possibility” in line 8 to “a possibility”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “the possibility” in line 3 to “a possibility” and “the probability” in line 4 to “the possibility” and “the .  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  indicate what RTT, PLR and RSSI stands for.  Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities:  change “whether” in line 4 to “whether or not”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “a possibility” in lines 5, 12 and 18 to “the possibility”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “the possibility” in line 3 to “a possibility” and “the probability” in line 4 to “the possibility” and “the possibility” in line 5 to “a possibility” and “the possibility” in line 8 to “a possibility”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “the possibility” in line 3 to “a possibility” and “the probability” in line 4 to “the possibility” and “the possibility” in line 6 to “a possibility” and “the possibility” in line 9 to “a possibility”.  Appropriate correction is required.
Claim(s) 17 is/are objected to because of the following informalities:  indicate what RTT, PLR and RSSI stands for.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  change “whether” in line 3 to “whether or not”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the possibilities of states reflected by a plurality of statistical metrics" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-9 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 1, it is unclear what “the statistical metrics” in lines 8-9 is referring to, “statistical metrics of each measurement parameter” in lines 6-7 or one “statistical metrics” of a measurement parameter since there is “measurement parameters” and “statistical metrics of each measurement parameter”. Claims 2-9 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 3, it is unclear what “the states” in line 4 is referring to since there are multiple “states” in claim 1. Claims 4-6 fails to resolve the deficiency of claim 3 and are thus rejected under similar rationale.
Regarding claim 4, it is unclear what “the measurement parameter” in line 1 is referring to since there are measurement parameters, what “the statistical metric” in line 2 is referring to since there are statistical metrics, what “the first threshold” in line 13 since there are two “a first 
Regarding claim 5, it is unclear what “the measurement parameter” in line 1 is referring to since there are measurement parameters, what “the statistical metric” in line 2 is referring to since there are statistical metrics.
Regarding claim 6, it is unclear what “the measurement parameter” in line 1 is referring to since there are measurement parameters, what “the statistical metric” in line 2 is referring to since there are statistical metrics.
Regarding claim(s) 7, the boundaries of “determining the change relationship” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., the processor or the memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claim 8 fails to resolve the deficiency of claim 7 and is thus rejected under similar rationale.
Claim 8 recites the limitations "the RTT average value" in lines 1-2, “the belief function of the RTT average value on the fading state” in line 2, “the belief function of the RTT average value on the interference state” in lines 3-4, “the believe function of the RTT average value on the normal state” in lines 4-5, “the PLR” in line 8, “the belief function of the PLR on the fading state” in lines 8-9, “the belief function of the PLR on the interference state” in lines 9-10, “the belief function of the PLR on the normal state” in lines 10-11, “the RSSI standard deviation” in line 13, “the belief function of the RSSI standard deviation on the fading state” in lines 13-14, 
Regarding claim 8, it is unclear what “the statistical metric” in lines 1, 8 and 13 are referring to since there are statistical metrics and what “the belief function” in lines 6-7, 12 and 18 are referring to since there are belief functions.
Regarding claim 9, it is unclear what “the statistical metrics” in line 3 is referring to, “statistical metrics of each measurement parameter” in lines 6-7 of claim 1 or one “statistical metrics” of a measurement parameter of claim 1 since there is “measurement parameters” and “statistical metrics of each measurement parameter”.
Claim 9 recites the limitation "the possibilities of the states of each statistical metric" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the possibilities of states reflected by a plurality of statistical metrics" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Claims 11-18 fails to resolve the deficiency of claim 10 and are thus rejected under similar rationale.
Regarding claim 10, it is unclear what “the statistical metrics” in lines 5-6 is referring to, “statistical metrics of each measurement parameter” in lines 3-4 or one “statistical metrics” of a measurement parameter since there is “measurement parameters” and “statistical metrics of each measurement parameter”. Claims 11-18 fails to resolve the deficiency of claim 10 and are thus rejected under similar rationale.
Regarding claim 12, it is unclear what “the states” in line 3 is referring to since there are multiple “states” in claim 10. Claims 13-15 fails to resolve the deficiency of claim 12 and are thus rejected under similar rationale.
Regarding claim 13, it is unclear what “the measurement parameter” in line 1 is referring to since there are measurement parameters, what “the statistical metric” in line 2 is referring to since there are statistical metrics, what “the first threshold” in line 13 since there are two “a first threshold” in claim 13, what “the first threshold” in line 19 is referring to since there are three “a first threshold” in claim 13.
Regarding claim 14, it is unclear what “the measurement parameter” in line 1 is referring to since there are measurement parameters, what “the statistical metric” in line 2 is referring to since there are statistical metrics.
Regarding claim 15, it is unclear what “the measurement parameter” in line 1 is referring to since there are measurement parameters, what “the statistical metric” in line 2 is referring to since there are statistical metrics.
Regarding claim 16, it is unclear what “the statistical metrics” in line 2 is referring to, “statistical metrics of each measurement parameter” in lines 3-4 of claim 10 or one “statistical metrics” of a measurement parameter since there is “measurement parameters” and “statistical metrics of each measurement parameter”. Claim 17 fails to resolve the deficiency of claim 16 and is thus rejected under similar rationale.
Claim 17 recites the limitations "the RTT average value" in lines 1-2, “the belief function of the RTT average value on the fading state” in line 2, “the belief function of the RTT average value on the interference state” in lines 3-4, “the believe function of the RTT average value on the normal state” in lines 4-5, “the PLR” in line 8, “the belief function of the PLR on the fading 
Regarding claim 17, it is unclear what “the statistical metric” in lines 1, 8 and 13 are referring to since there are statistical metrics and what “the belief function” in lines 6-7, 12 and 18 are referring to since there are belief functions.
Regarding claim 18, it is unclear what “the statistical metrics” in line 2 is referring to, “statistical metrics of each measurement parameter” in lines 3-4 of claim 10 or one “statistical metrics” of a measurement parameter of claim 10 since there is “measurement parameters” and “statistical metrics of each measurement parameter”.
Claim 18 recites the limitation "the possibilities of the states of each statistical metric" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record is JP2019009775 which teaches collect measurement parameters of a link to be monitored in the wireless network, determine a possibility of each state, perform fusion processing on possibilities of states of the link to be monitored and determine a state of the link to be monitored (see at least abstract). However, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim and based on Examiner’s interpretation to resolve the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, “calculate the collected measurement parameters to obtain statistical metrics of each measurement parameter; determine, according to a predetermined change relationship between the statistical metrics and possibilities of states, a possibility of each state reflected by each statistical metric; and perform fusion processing on the possibilities of states reflected by a plurality of statistical metrics of the link to be monitored” of claim 1 and similarly of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0007430 by Klemetti et al. discloses collecting measurement parameters of a link to be monitored in a wireless network, calculated the collected measurement parameters to obtain statistical metrics of each measurement parameter, determine a possibility of a state of a statistical metric and determine a state of the link to be monitored (see at least ¶ 38, 28 and 34 and fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476